Citation Nr: 1755785	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability

3.  Entitlement to service connection for Tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1976 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the appeal was subsequently returned to the VA RO in Waco, Texas.

The issue of entitlement to service connection for right ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

Left ear hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1. Left ear hearing loss disability was incurred in active service.  38 U.S.C. §§1110, 1131 (2012); 38 C.F.R. §§3.102, 3.303, 3.385 (2017).

2. Tinnitus was incurred in active service.  38 U.S.C. §§1110, 1131 (2012); 38 C.F.R. §§3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a left ear hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that he was exposed to jet engines in the course of his duties working on the flight line and as a jet fighter pilot.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was jet pilot.  The Board finds that the reported noise exposure is consistent with the facts and circumstances of the Veteran's service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

A review of the Veteran's service treatment records shows that while the Veteran did not have a left ear hearing loss disability for VA purposes at any time during active service, the noisy environment in which the Veteran worked constituted a hazardous exposure.  Additionally, the Veteran's left ear hearing acuity at 6000 Htz did in fact decrease while he was in active service. 

Regardless, the Board notes that the Veteran is competent to report that he first experienced symptoms of decreased hearing acuity and tinnitus during active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Moreover, the Board finds the Veteran to be credible. 

In November 2011, the Veteran was afforded a VA audiology evaluation.  The Veteran reported the noise exposure described above.  Audiometric testing results at that time showed the Veteran to have left ear hearing loss disability for VA purposes and tinnitus.  The examiner reported that as the claims file was not provided for review, an etiology opinion could not be provided for left ear hearing loss disability or tinnitus without resorting to speculation.   

In December 2011, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the VA examiner opined that the Veteran's left ear hearing loss disability was less likely as not related to active service.  In this regard, the examiner noted that all in-service hearing tests within normal limits.  The examiner further opined that the Veteran's tinnitus was less likely as not related to service as there was no evidence of tinnitus in service.   

The Board finds that both the November 2011 and December 2011 VA audiology evaluation reports are inadequate.  The November 2011 examiner did not provide an opinion for or against the claim and is probative for purposes of establishing current diagnoses only.  The December 2011 negative opinion on the fact that the Veteran's hearing was within normal limits during active service and failed to address the fact that there was a slight decrease in the Veteran's hearing acuity during active service.  The Board notes that normal hearing at separation alone does not preclude a Veteran from proving service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Further, the December 2011 opinion did not consider the Veteran's lay statement regarding the onset and continuity of his left ear decreased hearing acuity and tinnitus.  As the VA opinions are inadequate, they cannot serve as the foundation for a denial of entitlement to service connection. 

In a December 2012 private audiology evaluation, the Veteran was found to have both tinnitus and a left ear hearing loss disability for VA purposes.  The private audiologist opined that it was as likely as not that the Veteran's tinnitus and left ear hearing loss disability was caused by his in-service noise exposure.  In this regard, the audiologist noted that the noise exposure during service was high intensity jet engine noise that the Veteran was exposed to for a number of years. 

The Board finds the December 2012 private audiology opinion to be adequate because the examiner discussed the Veteran's noise exposure and relevant evidence, considered the contentions of the Veteran, and provided a supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and decreased hearing acuity, and his statements have been found to be credible.

The VA medical opinions of record are not adequate evidence against the claims for service connection for left ear hearing loss disability and tinnitus, as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran's private audiologist has competently opined that the Veteran's left ear hearing loss disability and tinnitus are related to active service acoustic trauma.  The Veteran himself has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus during service and since his separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for left ear hearing loss disability and tinnitus is warranted.  38 U.S.C. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for right ear hearing loss disability on appeal is decided.  A review of the record fails to show audiometric testing results consistent with a diagnosis of right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, the Veteran was last afforded an audiogram in 2012 and given the progressive nature of hearing loss and the Veteran's significant in-service noise exposure, the Board finds that the Veteran should be afforded a new VA audiology evaluation to determine whether he has a diagnosis of right ear hearing loss for VA purposes.  In addition, current treatment records should be identified and obtained before a decision is made regarding the remaining issue on appeal.   

Accordingly, the issue is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA audiology evaluation to determine whether he has right ear hearing loss disability for VA purposes. Any indicated tests and studies should be performed. 

3. Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


